Citation Nr: 9901620	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-14 676	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
and residuals of a patellectomy of the right knee, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Wanda Beamon, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1942 to 
February 1946.  

This matter comes before the Board of Veterans Appeals 
(Board) following a March 1996 decision by the regional 
office (RO) that denied a claim for an increased rating for 
service-connected right knee disability.  


REMAND

Governing regulations provide that an appeal to the Board is 
initiated by filing a notice of disagreement (NOD).  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 
20.201 (1998).  Then, after a statement of the case (SOC) is 
issued, the appeal is completed by filing a substantive 
appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§§ 20.200, 20.202 (1998).  

A substantive appeal can be set forth on a VA Form 9, Appeal 
to Board of Veterans Appeals, or in correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to alleged errors of fact or law 
made by the agency of original jurisdiction (AOJ).  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 (1998).  
To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the veteran, within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, or within the extended time limits prescribed 
pursuant to a timely filed request for extension of time.  
38 C.F.R. §§ 20.302(b)
20.303 (1998).  If the veteran fails to file a substantive 
appeal in a timely manner, and fails to timely request an 
extension of time, he is statutorily barred from appealing 
the RO decision.  Roy v. Brown, 5 Vet.App. 554, 556 (1993).  
See also 

YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v.  Principi, 
3 Vet. App. 542, 546 (1992).  Cf. Rowell v. Principi, 
4 Vet.App. 9 (1993).  

In the present case, the record shows that the RO mailed 
notification to the appellant of its March 1996 decision on 
April 10, 1996.  A NOD was timely filed in October 1996, and 
a SOC was issued on December 24, 1996.  Thereafter, a VA Form 
9 was received on April 8, 1997, but it did not include any 
allegation of error or other argument on appeal.  See 
38 C.F.R. § 20.202 (1998) (a substantive appeal must set 
forth allegation of error of fact or law).  

No document was received from the appellant or his 
representative in which allegations of error were made until 
December 1998.  However, this written statement was submitted 
well after the time period for filing a substantive appeal 
had passed.  The only other material of record that may have 
constituted a substantive appeal is the testimony that the 
appellant gave at an April 8, 1997 personal hearing.  
However, it is important to note that this hearing testimony 
was not reduced to writing until June 1997, well after the 
deadline for filing an appeal.  See Tomlin v. Brown, 
5 Vet.App. 355 (1993) (hearing testimony is not accepted as a 
NOD until the date on which it was reduced to writing).  

The United States Court of Veteran Appeals (Court) has held 
that, when the Board addresses in its decision a question 
that has not yet been addressed by the AOJ, the Board must 
consider whether the veteran has been given adequate notice 
of the need to submit evidence or argument on the question, 
whether he has been given an adequate opportunity to actually 
submit such evidence and argument, and whether the SOC 
provided the veteran fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29 (1998).  If not, the matter must be 
remanded to the AOJ to avoid prejudice to the veteran.  
Bernard v. Brown, 4 Vet.App. 384, 393 (1993).  

In this regard, the Board notes that this remand is the first 
time that the appellant has been notified that a timely 
substantive appeal was not filed with respect to the 

ROs March 1996 denial.  He has not yet been provided a 
supplemental statement of the case (SSOC) as to the 
timeliness of a substantive appeal.  Consequently, the Board 
will remand the matter to the RO to avoid the possibility of 
prejudice.  38 C.F.R. § 19.9 (1998).  

For the reasons stated, the case is REMANDED for the 
following actions:

1.  The appellant should be contacted, 
through his representative, and notified 
of his right to submit evidence, 
argument, and/or comment with regard to 
the question of the timeliness or 
adequacy of a substantive appeal.  He 
should be informed of his right to 
request a hearing on the matter if he so 
desires.  

2.  After the above development has been 
completed, the RO should issue a SSOC.  
The SSOC should contain a summary of the 
pertinent facts and a summary of the laws 
and regulations applicable to the proper 
filing of appeals, with appropriate 
citations (including 38 C.F.R. §§ 19.32, 
19.34, 20.200, 20.202, 20.203, 20.302).  
See 38 C.F.R. §§ 19.29, 19.31 (1998).  

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder shall 
be returned to this Board for further review.  No action is 
required by the appellant until he receives further notice.  
The purpose of this remand is to comply with governing 
adjudicative procedures.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
